DETAILED ACTION
This Office action is in response to the Amendment filed on 22 June 2022.  Claims 8-12, 21-35 are pending in the application.  Claims 1-7 and 13-20 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the method of Group II, on which claims 8-12 and 21-35 are readable, in the reply filed on 29 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Applicant claims that the conductive feature is electrically connected to one of the gate electrode and the source/drain feature. Therefore, the claimed conductive feature electrically connected to the gate electrode of the gate stack must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
In light of Applicant’s Amendment, the rejection of claims 27-31 under 35 U.S.C. 112(a) has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 23-25, it is unclear how the semiconductor device structure formed by the method of independent claim 8 is related to the device structures recited in dependent claim 23. For example, is the “via feature” recited in independent claim 8 the gate stack or the source/drain feature recited in dependent claim 23? It is unclear how the method of forming the semiconductor device structure of independent claim 8 relates to the additional method steps recited in claims 23-25.
With respect to claims 27-31, it is unclear what is meant by “a via feature”. Is the via feature the trench formed in the ILD layer? The language of a claim must clearly and precisely define the metes and bounds of the claimed invention, since patented claims place the public on notice of the scope of the patentee's right to exclude. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application.





                            Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 10, 23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, KR 10-2014-0121634, of record.
With respect to claim 8, Kim discloses a method of forming a semiconductor device structure, shown in Fig. 4, comprising: 
forming a trench 112 in a dielectric layer 110 on a semiconductor substrate 100, wherein the trench exposes a via feature (that is, the channel region), 
forming a barrier layer 170/181 on the via feature (that is, the channel region of the transistor) and sidewalls of the trench 112;
forming a bottom metal feature 191 of a first metal (Al, W, or Ti) on the barrier layer 170/181, wherein the bottom metal feature is formed on a bottom portion of the trench 112; 
depositing a liner 182 on the bottom metal feature 191 and sidewalls of the barrier layer 170/181; and 
forming a top metal feature 192 of a second metal (Al, W or Ti) on the liner 182, wherein the top metal feature fills the trench 112, and 
wherein the second metal is different from the first metal in composition {“For example, the first adhesive layer 181 / a first metal gate pattern 191 / second adhesive layer 182 / the second metal gate pattern 192 may each be a Ti or TiN / Al / TiN / W. Alternatively, the first bonding film 181 / a first metal gate pattern (191) / second adhesive layer 182 / the second metal gate pattern 192 may be the respective TiN / W / Ti or TiN / Al..”). 
With respect to claim 10, Kim discloses that the liner 182 and the barrier layer 170/181are different in composition. Layer 170 is TiAl, TiAlC, TiAlN, TaC, TiC, or a material selected from the group comprising HfSi, and layers 181 and 182 may include TiN or Ti or combinations thereof. {“For example, the first adhesive layer 181 / a first metal gate pattern 191 / second adhesive layer 182 / the second metal gate pattern 192 may each be a Ti or TiN / Al / TiN / W. Alternatively, the first bonding film 181 / a first metal gate pattern (191) / second adhesive layer 182 / the second metal gate pattern 192 may be the respective TiN / W / Ti or TiN / Al..”). 
With respect to claim 23, as shown in Figs. 9-11. Kim further discloses forming a fin active region  D1 extruded above the semiconductor substrate 100 (see Fig. 10); forming a gate stack disposed on a channel region of the fin active region, wherein the gate stack includes a gate dielectric layer 130 and a gate electrode 122; and forming source/drain (S/D) features 261 on a S/D regions of the fin active region F1 and interposed by the gate stack, see Figs. 9 and 10.
With respect to claim 26, Kim shows in Fig. 4 that the liner 182 includes a bottom surface spanning a first width and the bottom metal feature 191 includes a top surface spanning a second width being equal to the first width, and wherein the bottom surface of the liner 182 is fully aligned with the top surface of the bottom metal feature 191.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, KR 10-2014-0121634, as applied to claim 8 above, in view of Xie, US 2015/0097246, both of record.
With respect to claim 9, although Kim discloses forming a bottom metal feature 191, shown in Fig. 4, Kim lacks anticipation of forming of the bottom metal feature by depositing the first metal on the barrier layer to fill the trench; performing a chemical-mechanical polishing (CMP) process to the first metal; and etching back the first metal such that a top surface of the first metal is recessed from a top surface of the dielectric layer. Xie et al. disclose a method of forming a gate electrode for a field effect transistor, shown in Figs. 3-5, in which a bottom metal feature is formed by depositing a first metal 109 to fill the trench 105 formed in dielectric layer 102, performing a chemical-mechanical polishing (CMP) process to the first metal; and etching back the first metal 109 such that the top surface of the first metal 109 is recessed from a top surface of the dielectric 102, see Figs. 3-5 and paragraphs [0024]-[0025]. Since the bottom metal feature 191 of Kim is also recessed below a top surface of the dielectric layer 110, it would have been obvious to the skilled artisan to implement the method disclosed by Xie et al. to form the bottom metal feature 191 in the known method of Kim.
With respect to claim 21, although Kim discloses forming a top metal feature 192, shown in Fig. 4, Kim lacks anticipation of forming of the top metal feature by depositing the second metal on the liner to fill the trench; and performing a CMP process to the second metal. Xie et al. disclose a method of forming a gate electrode for a field effect transistor, shown in Figs. 6 and 7, in which a top metal feature 110 is formed by depositing the second metal 110 on the liner 111 to fill the trench and performing a CMP process to the second metal 110, see paragraph [0026]. Since the top metal feature 192 of Kim is planar with the top surface of dielectric layer 110, it would have been obvious to the skilled artisan to implement the method disclosed by Xie et al. to form the planar top metal feature 191 in the known method of Kim.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, KR 10-2014-0121634, in view of Xie, US 2015/0097246, as applied to claim 21 above, further in view of Hahn et al., US 2013/0302974, all of record.
With respect to claim 22, neither Kim nor Xie et al. disclose depositing of the second metal by depositing a seed layer; and performing a plating process to deposit the second metal on the seed layer. Hahn et al. disclose forming a metal gate 219, shown in Fig. 2e, by depositing a seed layer; and performing a plating process to deposit the second metal on the seed layer, see paragraph [0055]. Since plating is a common method of depositing a metal layer, it would have been obvious to the skilled artisan that the second metal 192 could be deposited by a plating process on a seed layer. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, KR 10-2014-0121634, of record.
Kim is applied as above. Admittedly, dependent claim 23, as presently written, does not require any relationship between the limitation recited in claim 23 and the semiconductor device structure of independent claim 8. However, if claim 23 is amended to require the gate stack to include the semiconductor device structure of claim 8, it would have been obvious to the skilled artisan that the gate electrode shown in Fig. 4 could have been substituted for the gate electrode 122 shown in Figs. 9-11, since Kim also shows in Fig. 4 a gate electrode comprising a N-type work function  adjustment layer 170.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, KR 10-2014-0121634, as applied to claim 23 above, in view of Chang et al., US 2021/0233861, both of record.
It would have been obvious to the skilled artisan that the source/drain feature 261 of Kim would be electrically connected to the bottom metal feature 191 of the gate electrode 122 of the FinFET, since both the S/D feature and the gate electrode are disposed on the fin active region F1 in the known method of Kim. However, Kim fails to disclose forming a contact feature landing on one of the S/D features. Chang et al. disclose that contact feature 165 is formed on the S/D feature 115, as shown in Fig. 1A. It is within the purview of the skilled artisan to know that a contact must necessarily be formed to the S/D features in a FinFET in order to fabricate an operable device.  Therefore, it would have been obvious to the skilled artisan that a contact feature 165 could be formed on the S/D feature 261 in the known method of Kim.
With respect to claim 25, Chang et al. further show a via feature 105 on the contact feature 165. As shown in Fig. 1A of Chang et al., the via feature 105 “lands” on the sidewall layer 145 of the gate electrode. In light of the teachings of Chang et al., it would have been obvious to the skilled artisan that forming a via feature in the known FinFET of Kim would result in the via feature “landing” on the barrier layer 170/18, which forms the sidewall of the gate electrode 122.



Allowable Subject Matter
Claims 32-35 are allowable over the prior art of record.

Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 27-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 22 June 2022 have been fully considered but they are not persuasive. With respect to the objection to the drawings, independent claim 27 is drawn to a method of forming a conductive feature electrically connected to the metal gate electrode. Although a metal gate electrode 110 is depicted in Fig. 2A, no conductive feature is shown formed to the metal gate electrode 110. Since the drawings must show every feature of the invention specified in the claims, the claimed conductive feature electrically connected to the metal gate electrode of the gate stack (as required in independent claim 27) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
With respect to the rejection of claims 8, 10, 23, and 26 under 35 U.S.C. 102(a)(1) as being anticipated by Kim, KR 10-2014-0121634, Applicant has argued that Kim fails to disclose "forming a trench in a dielectric layer on a semiconductor substrate, wherein the trench exposes a via feature" and "forming a barrier layer on the via feature and sidewalls of the trench". However, as shown in Fig. 4 of Kim, a trench 112 is formed in dielectric 110 to expose the channel region of the transistor. The channel region of the transistor is “a via feature” exposed by the trench 112. Kim discloses a trench 112 is formed in the interlayer insulating layer 110 formed on the substrate 100, see page 3 of the English-language translation of Kim. Subsequently, a barrier layer 170/181 is formed on the via feature (that is, the channel region of the transistor) and sidewalls of the trench 112, as shown in Fig. 4. Therefore, Kim clearly teaches "forming a trench in a dielectric layer on a semiconductor substrate, wherein the trench exposes a via feature" and "forming a barrier layer on the via feature and sidewalls of the trench", as required in amended claim 8. Applicant’s method of forming a semiconductor device structure as recited in amended claim 8 is not deemed patentable over the known method of Kim, as applied above in this Office action.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822